 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 1 of 45 Page ID #:433




 1   R. Rex Parris (SBN 96567)
     Kitty K. Szeto (SBN 258136)
 2   John M. Bickford (SBN 280929)
     PARRIS LAW FIRM
 3   43364 10th Street West
     Lancaster, California 93534
 4   Telephone: (661) 949-2595
     Facsimile: (661) 949-7524
 5
     Attorneys for Plaintiffs KAMELA WOODINGS,
 6   JODI DORMAIER, and the Putative Class
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   KAMELA WOODINGS and JODI                 ) Case No. 2:20-cv-07072-MCS (JEMx)
     DORMAIER, on behalf of themselves and )
11   all other members of the putative class, ) CLASS ACTION
                                              )
12                                            ) SECOND AMENDED COMPLAINT
                  Plaintiffs,                 )
13                                            ) DEMAND FOR JURY TRIAL
            v.                                )
14                                            )
                                              )
15   FREEDOMROADS, LLC d/b/a CAMPING)
     WORLD, a Minnesota Limited Liability )
16   Corporation,                             )
                                              )
17                                            )
                  Defendant.                  )
18                                            )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21                                            )
                                              )
22                                            )
                                              )
23                                            )
                                              )
24                                            )
                                              )
25                                            )
26
27
28


     ___________________________________________________________________________________
                     SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 2 of 45 Page ID #:434




 1         Plaintiffs KAMELA WOODINGS and JODI DORMAIER (“Plaintiffs”) on behalf
 2   of themselves and all other members of the putative class, file this First Amended
 3   Complaint against Defendant FREEDOMROADS, LLC d/b/a CAMPING WORLD
 4   (“Defendant”). Plaintiffs’ allegations are based upon information and belief and upon
 5   investigation of Plaintiffs’ counsel, except for allegations specifically pertaining to
 6   Plaintiffs, which are based upon Plaintiffs’ personal knowledge.
 7                                JURISDICTION AND VENUE
 8         1.     This Court has subject matter jurisdiction over Plaintiffs’ claims under the
 9   Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2)–(6), because there is (1) at
10   least 100 class members; (2) minimal diversity, and (3) an amount in controversy that
11   exceed $5 million, exclusive of interest and costs.
12         2.     This Court has personal jurisdiction over Defendant because it has sufficient
13   minimum contacts in California, or otherwise intentionally avails itself of the California
14   market so as to render the exercise of jurisdiction over it by the California courts consistent
15   with traditional notions of fair play and substantial justice.
16         3.     Venue is proper in the Central District of California under 28 U.S.C.
17   § 1391(b) and (c).
18                                             PARTIES
19         4.     Plaintiff KAMELA WOODINGS (“Plaintiff Woodings”) is a citizen of the
20   State of California.
21         5.     Plaintiff JODI DORMAIER (“Plaintiff Dormaier”) is a citizen of the State
22   of Washington.
23         6.     Defendant     FREEDOMROADS,             LLC     d/b/a   CAMPING         WORLD
24   (“CAMPING WORLD”) is a limited liability corporation organized and existing under the
25   laws of the State of Minnesota, and transacts business throughout the State of California,
26   including the County of Los Angeles. Its corporate offices are located at 250 Parkway
27   Drive, Suite 270, Lincolnshire, Illinois 60069. CAMPING WORLD is America’s largest
28   retailer of recreational vehicles and RV outdoor supplies and accessories. CAMPING

                                              1
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 3 of 45 Page ID #:435




 1   WORLD dealers provide maintenance and repair services as well as financing. At all
 2   relevant times, CAMPING WORLD was the “employer” of Plaintiffs within the meaning
 3   of all state laws and statutes.
 4                                     FACTUAL ALLEGATIONS
 5         7.     Defendant employed Plaintiffs as non-exempt or hourly-paid employees.
 6   Plaintiffs’ compensation was set forth in a written agreement (“Compensation
 7   Agreement”) which specified compensation in the form of hourly wages and a commission
 8   based on sales. As respects commission related compensation, Defendant agreed to pay
 9   Plaintiffs a commission equal to 20% of “gross profit.” Gross profit is defined in the
10   Compensation Agreement as “sales proceeds (including doc fees) less; all actual costs
11   associated with sale and delivery of New or Used Unit to the purchaser, and any Dealer or
12   Corporate ‘Pack’.”
13         8.     Defendant has the authority to hire and terminate Plaintiffs and the other class
14   members; to set work rules and conditions governing Plaintiffs and the other class
15   members; and to supervise their daily employment activities.
16         9.     Defendant directly hired and paid wages and benefits to Plaintiffs and the
17   other class members.
18         10.    Plaintiffs are informed and believe, and based thereon allege, that at all times
19   herein relevant, Defendant was advised by skilled lawyers and other professionals,
20   employees, advisors, and consultants highly knowledgeable about California and
21   Washington wage laws, employment, and personnel practices.
22         11.    Plaintiffs are informed and believe, and based thereon allege, that at all times
23   herein relevant, without any justification, Defendant ignored the employment and
24   personnel policy changes proposed by skilled lawyers and other professionals, employees,
25   advisors, and consultants highly knowledgeable about California and Washington wage
26   laws, employment, and personnel practice.
27         12.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
28   knew or should have known that Plaintiffs and the other class members were entitled to

                                              2
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 4 of 45 Page ID #:436




 1   receive certain wages for all work performed, including for overtime compensation.
 2         13.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
 3   knew or should have known that Plaintiffs and the other class members were working over
 4   eight (8) hours per day and/or forty (40) hours per workweek and were entitled to receive
 5   certain wages for overtime compensation and that they were not receiving wages for
 6   overtime compensation.
 7         14.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
 8   engaged in a uniform policy and systematic scheme of wage abuse against their hourly paid
 9   employees.
10         15.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
11   failed to provide Plaintiffs and the other class members the required rest and meal periods
12   during the relevant time period as required under the California Industrial Welfare
13   Commission Wage Orders, applicable California Labor Codes, applicable Revised Codes
14   of Washington, and/or Washington Administrative Codes, and thus are entitled to any and
15   all applicable penalties and/or damages.
16         16.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
17   knew or should have known that Plaintiffs and the other class members were entitled to
18   receive all meal periods or payment of one additional hour or thirty minutes of pay at
19   Plaintiffs’ and the other class members’ regular rate of pay when a meal period was missed,
20   interrupted, or shortened.
21         17.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
22   knew or should have known that Plaintiffs and the other class members were entitled to
23   receive all rest periods or payment of one additional hour or ten minutes of pay at Plaintiffs’
24   and the other class members’ regular rate of pay, or at one and one-half times Plaintiffs’
25   and the other class members’ the regular rate of pay, when a rest period was missed or
26   shortened.
27         18.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
28   knew or should have known that Plaintiffs and the other class members were entitled to

                                              3
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 5 of 45 Page ID #:437




 1   receive all wages owed to them upon discharge or resignation.
 2         19.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
 3   knew or should have known that Plaintiffs and the other class members were entitled to
 4   receive complete and accurate wage statements in accordance with California law.
 5         20.    Plaintiffs are informed and believe, and based thereon allege, that Defendant
 6   knew or should have known that they had a duty to compensate Plaintiffs and the other
 7   class members pursuant to California and Washington law, and that Defendant had the
 8   financial ability to pay such compensation, but willfully, knowingly, and intentionally
 9   failed to do so, and falsely represented to Plaintiffs and the other class members that they
10   were properly denied wages, all in order to increase Defendant’s profits.
11         21.    At all material times set forth herein, Defendant regularly and consistently
12   failed to compensate Plaintiffs and the other class members for all hours worked.
13         22.    At all material times set forth herein, Defendant failed to fully comply with
14   the relevant provision of the California Labor Code, the California IWC orders, as well as
15   the relevant provisions of the Washington Administrative Code and the Revised Code of
16   Washington to pay overtime wages to Plaintiffs and the other class members.
17         23.    At all material times set forth herein, Defendant failed to fully comply with
18   the relevant provision of the California Labor Code, the California IWC orders, as well as
19   the relevant provisions of the Washington Administrative Code and the Revised Code of
20   Washington to provide uninterrupted meal and rest periods to Plaintiffs and the other class
21   members.
22         24.    At all material times set forth herein, Defendant regularly and consistently
23   failed to provide complete and accurate wage statements to Plaintiffs and the other class
24   members.
25         25.    At all material times set forth herein, Defendant regularly and consistently
26   failed to pay Plaintiffs and the other class members all wages owed to them upon discharge
27   or resignation.
28         26.    At all materials times set forth herein, Defendant regularly and consistently

                                              4
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 6 of 45 Page ID #:438




 1   failed to pay Plaintiffs and the other class members all wages earned in the form of
 2   commissions. Specifically, per the terms of the Compensation Agreement, Defendant was
 3   to pay Plaintiffs and the other class members commissions based on the “gross profit”,
 4   which is defined as the “sales proceeds” minus “actual costs.” In calculating Plaintiffs’
 5   and the other class members’ earned commissions, Defendant misrepresented the amount
 6   of “actual costs” Defendant paid. Defendant did so by reporting costs that Defendant did
 7   not “actually” incur, either because the actually incurred cost was lower, was reimbursed
 8   or was never incurred. Defendant also misrepresented the amount of “sales proceeds” by
 9   excluding certain items such as warranties and other add on items from the amount of “sales
10   proceeds.” By falsely reducing the amount of “sales proceeds” and increasing the amount
11   of “actual costs”, Defendant was able to and did reduce the amount of commissions to
12   which Plaintiffs and the other class members were entitled.
13                              CLASS ACTION ALLEGATIONS
14         27.    Plaintiffs bring this action on behalf of themselves and on behalf of others
15 similarly situated. They seek class certification under Federal Rule of Civil Procedure 23.
16         28.    The proposed classes are defined:
17         The California Subclass
18                All current and former hourly-paid or non-exempt employees
19                employed by Defendant within the State of California at any time
20                during the period from June 25, 2016 to final judgment.
21         The Washington Subclass
22                All current and former hourly-paid or non-exempt employees
23                employed by Defendant within the State of Washington at any
24                time during the period from June 25, 2017 to final judgment.
25         29.    These individuals are excluded from the class: Defendant and its officers,
26   directors, employees, subsidiaries, and affiliates; all judges assigned to this case and any
27   members of their immediate families; and the parties’ counsel.
28         30.    In addition, or in the alternative, to the above-defined class, Plaintiffs reserve
                                              5
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 7 of 45 Page ID #:439




 1   the right to establish subclasses to facilitate the effective management of the class.
 2         31.       The classes meet the requirements of Federal Rule of Civil Procedure 23(a),
 3   (b)(1) & (2):
 4                   a.    Numerosity: Defendant employs hundreds of class members in
 5   California and Washington. Members of the class are widely dispersed throughout the
 6   California and Washington. Class members are therefore so numerous that joinder of all
 7   class members if impracticable.
 8                   b.    Commonality/Predominance: There are questions of law and fact
 9   common to the class that predominate over questions affecting only individual members.
10   These include, but are not limited to:
11                              Whether Defendant failed to pay Plaintiffs and the other
12                               class members the legally-mandated minimum-wage for all
13                               hours worked;
14                              Whether Defendant miscalculated and failed to pay
15                               Plaintiffs and the other class members the full amount of
16                               earned commissions;
17                              Whether Plaintiffs and the other class members worked
18                               over eight hours in a single day and/or forty hours in a
19                               workweek and Defendant failed to pay them the legally
20                               required overtime compensation;
21                              Whether Defendant failed to provide Plaintiffs and class
22                               members with the opportunity to take meal periods;
23                              Whether Defendant failed to ensure or authorize and permit
24                               Plaintiffs and class members to take rest periods;
25                              Whether Defendant complied with wage reporting as
26                               required under the California Labor Code and Wage
27                               Orders;
28                              Whether Defendant engaged in unfair business practices in

                                              6
     ___________________________________________________________________________________
                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 8 of 45 Page ID #:440




 1                             violation of California Business & Professions Code §§
 2                             17200 et seq.;
 3                            Whether Defendant engaged in fraud in calculating and
 4                             paying earned commissions;
 5                            Whether       Defendant      engaged       in     negligent
 6                             misrepresentation in calculating and paying earned
 7                             commissions;
 8                            Whether Defendant breached its employment contracts
 9                             with Plaintiffs and the other class members by
10                             misrepresenting and underpaying earned commissions;
11                            The appropriate amount of damages, restitution, and/or
12                             monetary penalties resulting from Defendant’s violation of
13                             California and Washington law; and
14                            Whether Plaintiffs and the class are entitled to
15                             compensatory damages pursuant to the California Labor
16                             Code, the Revised Code of Washington.
17         c.     Typicality: Plaintiffs’ claims are typical of the claims of the other class
18   members. Defendant’s common course of conduct in violation of law as alleged herein
19   has caused Plaintiffs and the other class members to sustain the same or similar injuries
20   and damages. Plaintiffs’ claims are thereby representative of and co-extensive with the
21   claims of the other class members.
22         d.     Adequacy: Plaintiffs will fairly and adequately represent and protect the
23   interests of the class they seeks to represent because (1) Plaintiffs have retained
24   experienced litigation counsel with significant experience in class action litigation who
25   will adequately represent the interest of the class; (2) Plaintiffs and their counsel are
26   aware of no conflicts of interest between Plaintiffs and the other class members; and (3)
27   Plaintiffs are knowledgeable about the subject matter of this action and will assist counsel
28   in the prosecution of this action.

                                              7
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 9 of 45 Page ID #:441




 1          32.    Superiority:    A class action provides a fair and efficient method of
 2   adjudicating this controversy and is superior to other available methods of adjudication
 3   in that: (1) neither the size of the class, nor any other factor, make it likely that difficulties
 4   will be encountered in the management of this action as a class action; (2) the prosecution
 5   of separate actions by individual class members or the individual prosecution of separate
 6   actions by individual class members or the individual joinder of all class members in this
 7   action is impracticable, and would create a massive and unnecessary burden on the
 8   resources of the courts, and could cause inconsistent adjudications, while a single class
 9   action can determine, with judicial economy, the rights of each members of the class; (3)
10   because of the disparity of resources available to Defendant versus those available to
11   individual class members, prosecution of separate actions would work a financial
12   hardship on many of the class members; (4) the conduct of this action as a class action
13   conserves the resources of the parties and the court system and protects the rights of each
14   class member and meets all due process requirements as to fairness to all parties; and (5)
15   all of the claims arise out of the same circumstances and course of conduct. There are
16   common questions of law and fact as to the class members that predominate over questions
17   affecting only individual members.
18                                   FIRST CAUSE OF ACTION
19            (Violation of California Labor Code sections 1194, 1197, and 1197.1)
20                        (Against Defendant FREEDOMROADS, LLC)
21          33.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
22   through 32, and each and every part thereof with the same force and effect as though
23   fully set forth herein.
24          34.    Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
25   California Subclass.
26          35.    At all relevant times, California Labor Code sections 1194, 1197, and 1197.1
27   provide that the minimum wage to be paid to employees, and the payment of a lesser wage
28   than the minimum so fixed is unlawful.

                                              8
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 10 of 45 Page ID #:442




 1         36.    During the relevant time period, Defendants regularly failed to pay minimum
 2   wage to Plaintiff and the other class members as required, pursuant to California Labor
 3   Code sections 1194, 1197, and 1197.1.
 4         37.    Defendant’s failure to pay Plaintiff and the other class members the minimum
 5   wage as required violates California Labor Code sections 1194, 1197, and 1197.1.
 6   Pursuant to those sections Plaintiff and the other class members are entitled to recover the
 7   unpaid balance of their minimum wage compensation as well as interest, costs, and
 8   attorney’s fees, and liquidated damages in an amount equal to the wages unlawfully unpaid
 9   and interest thereon.
10         38.    Pursuant to California Labor Code section 1197.1, Plaintiff and the other class
11   members are entitled to recover a penalty of $100.00 for the initial failure to timely pay
12   each employee minimum wages, and $250.00 for each subsequent failure to pay each
13   employee minimum wages.
14         39.    Pursuant to California Labor Code section 1194.2, Plaintiff and the other class
15   members are entitled to recover liquidated damages in an amount equal to the wages
16   unlawfully unpaid and interest thereon.
17                                SECOND CAUSE OF ACTION
18                       (Violation of California Labor Code section 1198)
19                         (Against Defendant FREEDOMROADS, LLC)
20         40.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
21   through 39, and each and every part thereof with the same force and effect as though fully
22   set forth herein.
23         41.    Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
24   California Subclass.
25         42.    Pursuant to California Labor Code section 1198 and the applicable IWC Wage
26   Order, it is unlawful to employ persons without compensating them at a rate of pay either
27   time-and-one-half or two-times that person’s regular rate of pay, depending on the number
28   of hours worked by the person on a daily or weekly basis.

                                              9
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 11 of 45 Page ID #:443




 1          43.       Pursuant to California Labor Code section 1198, the maximum hours of work
 2   and the standard conditions of labor fixed by the commission shall be the maximum hours
 3   of work and the standard conditions of labor for employees. The employment of any
 4   employee for longer hours than those fixed by the order or under conditions of labor
 5   prohibited by the order is unlawful.
 6          44.       Pursuant to the applicable IWC Wage Order, Plaintiff and the other class
 7   members are not to be employed more than eight (8) hours in any one workday or more
 8   than six (6) days in any workweek unless they receives one and one-half (1 1/2) times such
 9   employee’s regular rate of pay for all hours worked over eight (8) hours in any workday
10   and for the first eight (8) hours on the seventh (7th) day of work and double the employee’s
11   regular rate of pay for all hours worked over eight (8) on the seventh (7th) day of work in
12   the workweek.
13          45.       During the relevant time period, Plaintiff and the other class members worked
14   in excess of eight (8) hours in a day and more than six (6) days in a workweek, but did not
15   receive overtime pay.
16          46.       During the relevant time period, Defendant intentionally and willfully failed
17   to pay overtime wages owed to Plaintiff and the other class members.
18          47.       Defendant’s failure to pay Plaintiff and the other class members overtime
19   compensation, as required by California laws, violates the provisions of California Labor
20   Code section 1198, and is therefore unlawful.
21          48.       Pursuant to California Labor Code section 1194, subdivision (a),
22   notwithstanding any agreement to work for a lesser wage, any employee receiving less than
23   the legal minimum wage or the legal overtime compensation applicable to the employee is
24   entitled to recover in a civil action the unpaid balance of the full amount of this minimum
25   wage or overtime compensation, including interest thereon, reasonable attorneys’ fees, and
26   costs of suit.
27          49.       Pursuant to California Labor Code section 1194, Plaintiff and the other class
28   members are entitled to recover unpaid overtime compensation, as well as interest, costs,

                                              10
     ___________________________________________________________________________________
                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 12 of 45 Page ID #:444




 1   and attorneys’ fees.
 2                                 THIRD CAUSE OF ACTION
 3                       (Violation of California Labor Code section 226.7)
 4                          (Against Defendant FREEDOMROADS, LLC)
 5         50.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
 6   through 49, and each and every part thereof with the same force and effect as though fully
 7   set forth herein.
 8         51.    Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
 9   California Subclass.
10         52.    At all relevant times, the IWC Order and California Labor Code section 226.7,
11   subdivision (a) was applicable to Plaintiff’s and the other class members’ employment by
12   Defendant.
13         53.    At all relevant times, California Labor Code section 226.7 provides that no
14   employer shall require an employee to work during any meal or rest period mandated by
15   an applicable order of the California IWC.
16         54.    At all relevant times, the applicable IWC Wage Order provides that an
17   employer may not require, cause or permit an employee to work for a work period of more
18   than five (5) hours per day without providing the employee with a meal period of not less
19   than thirty (30) minutes, except that if the total work period per day of the employee is no
20   more than six (6) hours, the meal period may be waived by mutual consent of both the
21   employer and employee.
22         55.    During the relevant time period, Plaintiff and the other class members who
23   were scheduled to work for a period of time no longer than six (6) hours, and who did not
24   waive their legally-mandated meal periods by mutual consent, were required to work for
25   periods longer than five (5) hours without an uninterrupted meal period of not less than
26   thirty (30) minutes.
27         56.    During the relevant time period, Plaintiff and the other class members who
28   were scheduled to work for a period of time in excess of six (6) hours were required to

                                              11
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 13 of 45 Page ID #:445




 1   work for periods longer than five (5) hours without an uninterrupted meal period of not
 2   less than thirty (30) minutes.
 3            57.   During the relevant time period, Defendant intentionally and willfully
 4   required Plaintiff and the other class members to work during meal periods and failed to
 5   compensate Plaintiff and the other class members the full meal period premium for work
 6   performed during meal periods.
 7            58.   During the relevant time period, Defendant failed to pay Plaintiff and the other
 8   class members the full meal period premium due pursuant to California Labor Code section
 9   226.7.
10            59.   Defendant’s conduct violates applicable IWC Wage Order and California
11   Labor Code section 226.7.
12            60.   Pursuant to applicable IWC Wage Order and California Labor Code section
13   226.7 subdivision (b), Plaintiff and the other class members are entitled to recover from
14   Defendant one additional hour of pay at the employee’s regular rate of compensation for
15   each work day that the meal or rest period is not provided.
16                                 FOURTH CAUSE OF ACTION
17                       (Violation of California Labor Code section 226.7)
18                         (Against Defendant FREEDOMROADS, LLC)
19            61.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1
20   through 60, and each and every part thereof with the same force and effect as though fully
21   set forth herein.
22            62.   Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
23   California Subclass.
24            63.   At all times herein set forth, the applicable IWC Wage Order and California
25   Labor Code section 226.7 were applicable to Plaintiff’s and the other class members’
26   employment by Defendant.
27            64.   At all relevant times, California Labor Code section 226.7 provides that no
28   employer shall require an employee to work during any rest period mandated by an

                                              12
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 14 of 45 Page ID #:446




 1   applicable order of the California IWC.
 2           65.   At all relevant times, the applicable IWC Wage Order provides that “[e]very
 3   employer shall authorize and permit all employees to take rest periods, which insofar as
 4   practicable shall be in the middle of each work period” and that the “rest period time shall
 5   be based on the total hours worked daily at the rate of ten (10) minutes net rest time per
 6   four (4) hours or major fraction thereof” unless the total daily work time is less than three
 7   and one-half (3 1/2) hours.
 8           66.   During the relevant time period, Defendant required Plaintiff and other class
 9   members to work four (4) or more hours without authorizing or permitting a ten (10) minute
10   rest period per each four (4) hour period worked.
11           67.   During the relevant time period, Defendant willfully required Plaintiff and the
12   other class members to work during rest periods and failed to pay Plaintiff and the other
13   class members the full rest period premium for work performed during rest periods.
14           68.   During the relevant time period, Defendant failed to pay Plaintiff and the other
15   class members the full rest period premium due pursuant to California Labor Code section
16   226.7
17           69.   Defendant’s conduct violates applicable IWC Wage Orders and California
18   Labor Code section 226.7.
19           70.   Pursuant to the applicable IWC Wage Orders and California Labor Code
20   section 226.7, subdivision (b), Plaintiff and the other class members are entitled to recover
21   from Defendant one additional hour of pay at the employees’ regular hourly rate of
22   compensation for each work day that the rest period was not provided.
23                                  FIFTH CAUSE OF ACTION
24                  (Violation of California Labor Code sections 201 and 202)
25                         (Against Defendant FREEDOMROADS, LLC)
26           71.   Plaintiffs incorporate by reference the allegations contained in paragraphs 1
27   through 70, and each and every part thereof with the same force and effect as though fully
28   set forth herein.

                                              13
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 15 of 45 Page ID #:447




 1         72.    Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
 2   California Subclass.
 3         73.    Pursuant to California Labor Code sections 201 and 202, if an employer
 4   discharges an employee, the wages earned and unpaid at the time of discharge are due and
 5   payable immediately, and if an employee quits his or her employment, his or her wages
 6   shall become due and payable not later than seventy-two (72) hours thereafter, unless the
 7   employee has given seventy-two (72) hours notice of his or her intention to quit, in which
 8   case the employee is entitled to his or her wages at the time of quitting.
 9         74.    During the relevant time period, Defendant intentionally and willfully failed
10   to pay Plaintiff and the other class members their wages, earned and unpaid, within
11   seventy-two (72) hours of Plaintiff and the other class members leaving Defendant’s
12   employ.
13         75.    Defendant’s failure to pay Plaintiff and the other class members their wages,
14   earned and unpaid, within seventy-two (72) hours of them leaving Defendant’s employ, is
15   in violation of California Labor Code sections 201 and 202.
16         76.    Pursuant to California Labor Code section 203, if an employer willfully fails
17   to pay, without abatement or reduction, in accordance with sections 201 and 202, any
18   wages of an employee who is discharged or who quits, the wages of the employee shall
19   continue as a penalty from the due date thereof at the same rate until paid or until an action
20   is commenced; but the wages shall not continue for more than thirty (30) days.
21         77.    Plaintiff and the other class members are entitled to recover the statutory
22   penalty for each day they were not paid, at their regular hourly rate of pay, up to thirty (30)
23   days maximum pursuant to California Labor Code section 203.
24                                 SIXTH CAUSE OF ACTION
25                     (Violation of California Labor Code section 226(a))
26                        (Against Defendant FREEDOMROADS, LLC)
27         78.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
28   through 77, and each and every part thereof with the same force and effect as though fully

                                              14
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 16 of 45 Page ID #:448




 1   set forth herein.
 2          79.   Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
 3   California Subclass.
 4          80.   Pursuant to California Labor Code section 226, subdivision (a), every
 5   employer shall furnish each of his or her employees an accurate itemized statement in
 6   writing showing (1) gross wages earned, (2) total hours worked by the employee, (3) the
 7   number of piece-rate units earned and any applicable piece rate if the employee is paid on
 8   a piece-rate basis, (4) all deductions, provided that all deductions made on written orders
 9   of the employee may be aggregated and shown as one item, (5) net wages earned, (6) the
10   inclusive dates of the period for which the employee is paid, (7) the name of the employee
11   and his or her social security number, (8) the name and address of the legal entity that is
12   the employer, and (9) all applicable hourly rates in effect during the pay period and the
13   corresponding number of hours worked at each hourly rate by the employee.               The
14   deductions made from payments of wages shall be recorded in ink or other indelible form,
15   properly dated, showing the month, day, and year, and a copy of the statement or a record
16   of the deductions shall be kept on file by the employer for at least three years at the place
17   of employment or at a central location within the State of California.
18          81.   Defendant intentionally and willfully failed to provide Plaintiff and the other
19   class members with complete and accurate wage statements.
20          82.   As a result of Defendant’s violation of California Labor Code section 226,
21   subdivision (a), Plaintiff and the other class members experience actual injury because it:
22   (1) resulted in the non-payment of wages; (2) deprived Plaintiff and the class members of
23   the information necessary to identify discrepancies in Defendant’s reported data; (3)
24   created confusion over whether they received all wages owed to them; (4) created difficulty
25   and expense involved in reconstructing pay records; and (5) forced Plaintiff and the class
26   member to make mathematical computations to analyze whether the wages paid in fact
27   properly compensated them.
28   ////

                                              15
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 17 of 45 Page ID #:449




 1                               SEVENTH CAUSE OF ACTION
 2             (Violation of California Business & Professions Code §§ 17200 et seq.)
 3                         (Against Defendant FREEDOMROADS, LLC)
 4          83.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
 5   through 82, and each and every part thereof with the same force and effect as though fully
 6   set forth herein.
 7          84.    Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
 8   California Subclass.
 9          85.    Defendant’s conduct, as alleged in this Complaint, has been, and continues to
10   be, unfair, unlawful and harmful to Plaintiff and the other class members, and Defendant’s
11   competitors. Accordingly, Plaintiff and the other class members seek to enforce important
12   rights affecting the public interest within the meaning of Code of Civil Procedure section
13   1021.5.
14          86.    Defendant’s activities as alleged herein are violations of California law, and
15   constitute unlawful business acts and practices in violation of California Business &
16   Professions Code sections 17200, et seq.
17          87.    A violation of California Business & Professions Code sections 17200, et seq.
18   may be predicated on the violation of any state or federal law.
19                                    Failure to Pay Overtime
20          88.    Defendant’s failure to pay overtime in violation of the Wage Orders and
21   California Labor Code section 1198, as alleged above, constitutes unlawful and/or unfair
22   activity prohibited by California Business & Professions Code section 17200, et seq.
23                                Failing to Provide Meal Periods
24          89.    Defendant’s failure to provide legally required meal periods in violation of
25   the Wage Orders and California Labor Code section 226.7, as alleged above, constitutes
26   unlawful and/or unfair activity prohibited by California Business & Professions Code
27   sections 17200, et seq.
28   ////

                                              16
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 18 of 45 Page ID #:450




 1                               Failure to Provide Rest Periods
 2         90.    Defendant’s failure to provide legally required rest periods in violation of the
 3   Wage Orders and California Labor Code section 226.7, as alleged above, constitutes
 4   unlawful and/or unfair activity prohibited by California Business & Professions Code
 5   section 17200, et seq.
 6                               Failure to Pay Minimum Wages
 7         91.    Defendant’s failure to pay minimum wages in violation of the Wage Orders
 8   and California Labor Code sections 1194, 1197 and 1197.1, as alleged above, constitutes
 9   unlawful and/or unfair activity prohibited by California Business & Professions Code
10   sections 17200, et seq.
11                       Failure to Timely Pay Wages Upon Termination
12         92.    Defendant’s failure to timely pay wages upon termination in violation of
13   California Labor Code sections 201 and 202, as alleged above, constitutes unlawful
14   and/or unfair activity prohibited by California Business & Professions Code sections
15   17200, et seq.
16                      Failure to Timely Pay Wages During Employment
17         93.    Defendant’s failure to timely pay wages during employment in violation of
18   California Labor Code section 204, as alleged above, constitutes unlawful and/or unfair
19   activity prohibited by California Business & Professions Code sections 17200, et seq.
20                        Failure to Provide Compliant Wage Statements
21         94.    Defendant’s failure to provide compliant wage statements in violation of
22   California Labor Code section 226, subdivision (a), as alleged above, constitutes unlawful
23   and/or unfair activity prohibited by California Business & Professions Code sections
24   17200, et seq.
25                    Failure to Keep Complete and Accurate Payroll Records
26         95.    Defendant’s failure to keep complete and accurate payroll records in violation
27   of California Labor Code section 1174, subdivision (d), as alleged above, constitutes
28   unlawful and/or unfair activity prohibited by California Business & Professions Code

                                              17
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 19 of 45 Page ID #:451




 1   sections 17200, et seq.
 2                                  Failure to Pay Commissions
 3         96.    Defendant’s failure to pay Plaintiff and the other class members earned wages
 4   by intentionally miscalculating the amount of commissions Plaintiff and the other class
 5   members earned during employment, as alleged above, is in violation of California Labor
 6   Code sections 201, 202, 203, 204 and 1194 and constitutes unlawful and/or unfair activity
 7   prohibited by California Business & Professions Code sections 17200, et seq.
 8                                EIGHTH CAUSE OF ACTION
 9                 (Violation of Wash. Rev. Code §§ 49.46.090 and 49.46.090)
10                         (Against Defendant FREEDOMROADS, LLC)
11         97.    Plaintiffs incorporate by reference the allegations contained in paragraphs 1
12   through 96, and each and every part thereof with the same force and effect as though fully
13   set forth herein.
14         98.    Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
15   Washington Subclass.
16         99.    During the applicable statutory period, Wash. Rev. Code § 49.46.020(1)(a)
17   required Plaintiff and the other class members to receive the minimum wage for all hours
18   worked at the rate of eleven dollars ($11.00) per hour commencing January 1, 2017, at a
19   rate of eleven dollars fifty cents ($11.50) per hour commencing January 1, 2018, at a rate
20   of twelve dollars ($12.00) per hour commencing January 1, 2019, and at a rate of twelve
21   dollars and fifty cents ($12.50) per hour commencing January 1, 2020.
22         100. Wash. Admin. Code § 296-126-002 defines hours worked as “all hours during
23   which the employee is authorized or required by the employer to be on duty on the
24   employer’s premises or at a prescribed work place.”
25         101. At all relevant times, Wash. Rev. Code § 49.46.090 provides that the
26   minimum wage to be paid to employees, and the payment of a lesser wage than the
27   minimum so fixed is unlawful.
28         102. During the relevant time period, Defendant regularly failed to pay the

                                              18
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 20 of 45 Page ID #:452




 1   minimum wage to Plaintiff and the other class members as required, pursuant to Wash.
 2   Rev. Code § 49.46.090.
 3          103. Wash. Rev. Code § 49.12.050 also provides:
 4                If any employee shall receive less than the legal minimum wage,
 5                except as hereinbefore provided in RCW 49.12.110, said
 6                employee shall be entitled to recover in a civil action the full
 7                amount of the legal minimum wage as herein provided for,
 8
                  together with costs and attorney’s fees to be fixed by the court,
 9
                  notwithstanding any agreement to work for such lesser wage. In
10
                  such action, however, the employer shall be credited with any
11
                  wages which have been paid upon account.
12
            104. Defendant’s failure to pay Plaintiff and the other class members the
13
     minimum wage as required violates Wash. Rev. Code §§ 49.46.090 and 49.12.150.
14
            105. Pursuant to Wash. Rev. Code § 49.46.090, any employer who pays any
15
     employee less than the amounts to which such employee is entitled under or by virtue of
16
     this chapter, shall be liable to such employee affected for the full amount due to such
17
     employee under this chapter, less any amount actually paid to such employee by the
18
     employer, and for costs and such reasonable attorney’s fees as may be allowed by the court.
19
     Any agreement between such employee and the employer allowing the employee to receive
20
     less than what is due under this chapter shall be no defense to such action.
21
            106. Pursuant to Wash. Rev. Code § 49.48.030, Plaintiff and the other class
22
     members are entitled to recover interest, costs, and attorney’s fees.
23
            107. Plaintiff and other class members have been deprived of minimum wages in
24
25
     an amount to be proven at trial, and are entitled to a recovery of such amount, plus interest

26   thereon, attorneys’ fees, and costs of suit pursuant to Wash. Rev. Code §§ 49.46.090 and

27   49.48.030.
28   ////

                                              19
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 21 of 45 Page ID #:453




 1                                   NINTH CAUSE OF ACTION
 2                             (Violation of Wash. Rev. Code § 49.46.130)
 3                        (Against Defendant FREEDOMROADS, LLC)
 4         108. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
 5   through 107, and each and every part thereof with the same force and effect as though
 6   fully set forth herein.
 7         109. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
 8   Washington Subclass.
 9         110. Wash. Rev. Code § 49.46.130(1) provides that work performed in excess of
10   forty (40) hours in a given workweek must be compensated at a rate of no less than one
11   and one-half times the regular rate of pay for an employee.
12         111. During the relevant time period, Plaintiff and the other class members worked
13   in excess of forty (40) hours in a workweek, but did not receive overtime pay.
14         112. During the relevant time period, Defendant intentionally and willfully failed
15   to pay overtime wages owed to Plaintiff and the other class members.
16         113. Defendant’s failure to pay Plaintiff and the other class members overtime
17   compensation violates the provisions of Wash. Rev. Code § 49.46.130, and is therefore
18   unlawful.
19         114. Pursuant to Wash. Rev. Code § 49.46.090, any employer who pays any
20   employee less than the amounts to which such employee is entitled under or by virtue of
21   this chapter, shall be liable to such employee affected for the full amount due to such
22   employee under this chapter, less any amount actually paid to such employee by the
23   employer, and for costs and such reasonable attorney’s fees as may be allowed by the court.
24   Any agreement between such employee and the employer allowing the employee to receive
25   less than what is due under this chapter shall be no defense to such action.
26         115. Pursuant to Wash. Rev. Code § 49.48.030, Plaintiff and the other class
27   members are entitled to recover interest, costs, and attorney’s fees.
28         116. As a result of the unlawful acts of Defendant, Plaintiff and other class

                                              20
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 22 of 45 Page ID #:454




 1   members have been deprived of overtime compensation in an amount to be proven at trial,
 2   and are entitled to a recovery of such amount, plus interest thereon, attorneys’ fees, and
 3   costs of suit pursuant to Wash. Rev. Code §§ 49.46.090 and 49.48.030.
 4                                 TENTH CAUSE OF ACTION
 5                           (Violation of Wash. Rev. Code § 49.12.020)
 6                         (Against Defendant FREEDOMROADS, LLC)
 7         117. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
 8   through 116, and each and every part thereof with the same force and effect as though fully
 9   set forth herein.
10         118. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
11   Washington Subclass.
12         119. Wash. Rev. Code §49.12.010 provides:
13                The welfare of the state of Washington demands that all
14                employees be protected from conditions of labor which have a
15                pernicious effect on their health. The state of Washington,
16                therefore, exercising herein its police and sovereign power
17                declares that inadequate wages and unsanitary conditions of
18                labor exert such pernicious effect.
19         120. Wash. Rev. Code § 49.12.020 provides “[i]t shall be unlawful to employ any
20   person in any industry or occupation within the state of Washington under conditions of
21   labor detrimental to their health.”
22         121. Pursuant to Wash. Rev. Code § 49.12.005(5) and Wash. Admin. Code § 296-
23   126-002(9), conditions of labor “means and includes conditions of rest and meal periods”
24   for employees.
25         122. Wash. Admin. Code § 296-126-092 provides:
26                (1)     Employees shall be allowed a meal period of at least thirty
27                minutes which commences no less than two hours nor more than
28                five hours from the beginning of the shift. Meal periods shall be

                                              21
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 23 of 45 Page ID #:455




 1                on the employer’s time when the employee is required by the
 2                employer to remain on duty on the premises or at a prescribed
 3                work site in the interest of the employer.
 4                (2)    No employee shall be required to work more than five
 5                consecutive hours without a meal period.
 6                (3)    Employees working three or more hours longer than a
 7                normal work day shall be allowed at least one thirty-minute meal
 8                period prior to or during the overtime period.
 9         123. During the relevant time period, Plaintiff and the other class members were
10   required to work for periods longer than five (5) hours without an uninterrupted meal
11   period of not less than thirty (30) minutes. Plaintiff and the other class members were
12   routinely required to work through meal periods. As a result of these unlawful acts,
13   Plaintiff and the other class members have been deprived of compensation in amounts to
14   be determined of at trial.
15         124. During the relevant time period, Defendant intentionally and willfully
16   required Plaintiff and the other class members to work during meal periods and failed to
17   compensate Plaintiff and the other class members for work performed during meal periods.
18         125. Pursuant to Wash. Rev. Code § 49.46.090, any employer who pays any
19   employee less than the amounts to which such employee is entitled under or by virtue of
20   this chapter, shall be liable to such employee affected for the full amount due to such
21   employee under this chapter, less any amount actually paid to such employee by the
22   employer, and for costs and such reasonable attorney’s fees as may be allowed by the court.
23   Any agreement between such employee and the employer allowing the employee to receive
24   less than what is due under this chapter shall be no defense to such action.
25         126. Pursuant to Wash. Rev. Code § 49.48.030, Plaintiff and the other class
26   members are entitled to recover interest, costs, and attorney’s fees.
27         127. As a result of the unlawful acts of Defendant, Plaintiff and other class
28   members have been deprived of compensation in an amount to be proven at trial, and are

                                              22
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 24 of 45 Page ID #:456




 1   entitled to a recovery of such amount, plus interest thereon, attorneys’ fees, and costs of
 2   suit pursuant to Wash. Rev. Code §§ 49.46.090 and 49.48.030.
 3                              ELEVENTH CAUSE OF ACTION
 4                           (Violation of Wash. Rev. Code § 49.12.020)
 5                        (Against Defendants FREEDOMROADS, LLC)
 6         128. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
 7   through 127, and each and every part thereof with the same force and effect as though fully
 8   set forth herein.
 9         129. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
10   Washington Subclass.
11         130. Wash. Rev. Code § 49.12.010 provides:
12                The welfare of the state of Washington demands that all
13                employees be protected from conditions of labor which have a
14                pernicious effect on their health. The state of Washington,
15                therefore, exercising herein its police and sovereign power
16                declares that inadequate wages and unsanitary conditions of
17                labor exert such pernicious effect.
18         131. Wash. Rev. Code § 49.12.020 provides “[i]t shall be unlawful to employ any
19   person in any industry or occupation within the state of Washington under conditions of
20   labor detrimental to their health.”
21         132. Pursuant to Wash. Rev. Code § 49.12.005(5) and Wash. Admin. Code §296-
22   126-002(9), conditions of labor “means and includes conditions of rest and meal periods”
23   for employees.
24         133. Wash. Admin. Code § 296-126-092(4) provides that “[e]mployees shall be
25   allowed a rest period of not less than ten minutes, on the employer’s time, for each four
26   hours of working time. Rest periods shall be scheduled as near as possible to the midpoint
27   of the work period. No employee shall be required to work more than three hours without
28   a rest period.”

                                              23
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 25 of 45 Page ID #:457




 1         134. During the relevant time period, Defendant required Plaintiff and other class
 2   members to work four (4) or more hours without ensuring a ten (10) minute rest period per
 3   each four (4) hour period worked. As a result of these unlawful acts, Plaintiff and the other
 4   class members have been deprived of compensation in amounts to be determined of at trial.
 5         135. During the relevant time period, Defendant intentionally and willfully
 6   required Plaintiff and the other class members to work during rest periods and failed to
 7   compensate Plaintiff and the other class members for work performed during rest periods.
 8         136. Pursuant to Wash. Rev. Code § 49.46.090, any employer who pays any
 9   employee less than the amounts to which such employee is entitled under or by virtue of
10   this chapter, shall be liable to such employee affected for the full amount due to such
11   employee under this chapter, less any amount actually paid to such employee by the
12   employer, and for costs and such reasonable attorney’s fees as may be allowed by the court.
13   Any agreement between such employee and the employer allowing the employee to receive
14   less than what is due under this chapter shall be no defense to such action.
15         137. Pursuant to Wash. Rev. Code section 49.48.030, Plaintiff and the other class
16   members are entitled to recover interest, costs, and attorney’s fees.
17         138. As a result of the unlawful acts of Defendant, Plaintiff and other class
18   members have been deprived of compensation in an amount to be proven at trial, and are
19   entitled to a recovery of such amount, plus interest thereon, attorneys’ fees, and costs of
20   suit pursuant to Wash. Rev. Code §§ 49.46.090 and 49.48.030.
21                               TWELFTH CAUSE OF ACTION
22                           (Violation of Wash. Rev. Code § 49.48.010)
23                         (Against Defendant FREEDOMROADS, LLC)
24         139. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
25   through 138, and each and every part thereof with the same force and effect as though fully
26   set forth herein.
27         140. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
28   Washington Subclass.

                                              24
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 26 of 45 Page ID #:458




 1         141. Pursuant to Wash. Rev. Code §49.48.010, “[w]hen any employee shall cease
 2   to work for an employer, whether by discharge or by voluntary withdrawal, the wages due
 3   him or her on account of his or her employment shall be paid to him or her at the end of
 4   the established pay period.”
 5         142. During the relevant time period, Defendant intentionally and willfully failed
 6   to pay Plaintiff and the other class members their wages, earned and unpaid, at the end of
 7   their established pay periods upon leaving Defendant’s employ.
 8         143. Defendant’s failure to pay Plaintiff and the other class members their wages,
 9   earned and unpaid, at the end of their established pay periods upon leaving Defendant’s
10   employ, is in violation of Wash. Rev. Code § 49.48.010.
11         144. As a result of the unlawful acts of Defendant, Plaintiff and the other class
12   members have been deprived of compensation in amount to be determined at trial and are
13   entitled to a recovery of such amount, plus interest thereon, attorneys’ fees, and costs of
14   suit pursuant to Wash. Rev. Code §§ 49.46.090 and 49.48.030
15                              THIRTEENTH CAUSE OF ACTION
16                             (Violation of Wash. Rev. Code § 49.52.050)
17                        (Against Defendants FREEDOMROADS, LLC)
18         145. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
19   through 144, and each and every part thereof with the same force and effect as though
20   fully set forth herein.
21         146. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
22   Washington Subclass.
23         147. Wash. Rev. Code § 49.52.050(2) provides that any employer or agent of any
24   employer who “[w]illfully with intent to deprive the employee of any party of his wages,
25   shall pay any employee a lower wage than the wage such employer is obligated to pay
26   such employee by any statute, ordinance, or contract” shall be guilty of a misdemeanor.
27         148. Wash. Rev. Code § 49.52.70 provides any employer who violates the
28   foregoing statute shall be liable in a civil action for twice the amount of wages withheld,

                                              25
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 27 of 45 Page ID #:459




 1   together with costs of suit and reasonable attorneys’ fees.
 2         149. By the actions alleged above, Defendant violated the provisions of Wash.
 3   Rev. Code § 49.52.050.
 4         150. As alleged in paragraphs 97–144, supra, Defendant intentionally and
 5   willfully violated Wash. Rev. Code §§ 49.48.010, 49.12.020, and 49.46.130, as well as
 6   Wash. Admin. Code § 296-126-092. Defendant intentionally failed to pay all wages owed
 7   to Plaintiff and the other class members, including minimum and overtime wages, by
 8   requiring Plaintiff and the other class members to work during meal and rest periods.
 9   Defendant knew or should have known that its employment policies violate Washington
10   law, and its failure to pay wages owed to Plaintiff and the other class members was willful
11   under Wash. Rev. Code § 49.52.050(2).
12          151. Wherefore, Plaintiff and the other class members request relief as hereinafter
13   provided.
14                             FOURTEENTH CAUSE OF ACTION
15                                            (Fraud)
16                        (Against Defendant FREEDOMROADS, LLC)
17         152. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
18   through 151, and each and every part thereof with the same force and effect as though
19   fully set forth herein.
20         153. Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
21   California Subclass.
22         154. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
23   Washington Subclass.
24         155. As alleged herein, Defendant entered into an employment contract with
25   Plaintiffs and each of the class members, pursuant to which Defendant agreed to pay
26   commissions in addition to hourly wages.
27         156. Defendant represented to Plaintiffs and each of the class members that
28   commissions will be calculated based on the “gross profit” of individual sales. Defendant

                                              26
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 28 of 45 Page ID #:460




 1   further represented that gross profits will be calculated as the “sales proceeds” minus
 2   “actual costs.” Said representations were made to Plaintiff Woodings by Scott Biane, the
 3   General Manager of Defendants’ Newhall, California location.
 4         157. At the time that Defendant made such representations, by and through its
 5   authorized representative(s), Defendant knew that such representations were false, in that
 6   Defendant never intended to pay Plaintiffs and each of the class members the total amount
 7   of commissions earned. Instead, at the time they made such representations to Plaintiffs
 8   and each of the class members, Defendant intended to pay Plaintiffs and each of the class
 9   members substantially less by misrepresenting the total “sales proceeds” and “actual costs”
10   incurred in connection with each sale.
11         158. Subsequently, Defendant did, in fact, misrepresent the amount of “sales
12   proceeds” and “actual costs” incurred in connection with each sale Plaintiffs and each of
13   the class members made, and as a result paid Plaintiffs’ and each of the class members’
14   commissions in amounts substantially less than Plaintiffs and each of the class members
15   actually earned.
16         159. Defendant made such misrepresentations with the express purpose and intent
17   that Plaintiffs and each of the class members rely on said misrepresentations and engage in
18   efforts to secure sales of Defendant’s goods and services.
19         160. Plaintiffs and each class member relied on Defendant’s misrepresentations, as
20   alleged herein, to their detriment. In reliance on said false representations, Plaintiffs
21   engaged in efforts to and did negotiate sales of Defendant’s goods and services, but were
22   paid substantially less than the commission they were entitled to pursuant to the parties’
23   agreement.
24         161. As a direct result of Defendant’s misrepresentations and fraud, as described
25   above, Plaintiffs have suffered damages in an amount to be proven at trial.
26         162. At all times Defendant’s misrepresentation to Plaintiff Woodings was made
27   by their “managing agent” Scott Biane, who was the general manager of Defendant’s
28   Newhall, California location.    Biane was and is Defendant’s manager in charge of

                                              27
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 29 of 45 Page ID #:461




 1   overseeing all of Defendants’ operations at the Newhall, California location, with the
 2   power and authority to make corporate decisions and direct corporate policy on behalf of
 3   Defendant. Similar representations were made to Plaintiff Dormaier.
 4         163. Moreover, at all times Defendant has ratified said misrepresentations, and has
 5   engaged in a corporate policy of hiding their fraudulent conduct. Prior to filing the instant
 6   action Plaintiff Wooding complained that she was undercompensated, and demanded an
 7   inspection of Defendant’s records so that she can personally evaluate Defendant’s
 8   representations regarding actual “sales proceeds” and “costs.” Defendant refused and
 9   continues to refuse to provide Plaintiff Woodings with said accounting, all in an effort to
10   conceal their misrepresentations to Plaintiff Woodings.
11         164.    Defendant’s conduct was oppressive, fraudulent and malicious, and
12   constitutes despicable conduction in conscious disregard for Plaintiffs’ rights. Therefore,
13   Plaintiffs are entitled to an award of exemplary or punitive damages under California Civil
14   Code section 3294.
15                             FIFTHTEENTH CAUSE OF ACTION
16                                  (Negligent Misrepresentation)
17                         (Against Defendant FREEDOMROADS, LLC)
18         165. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
19   through 164, and each and every part thereof with the same force and effect as though fully
20   set forth herein.
21         166. Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
22   California Subclass.
23         167. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
24   Washington Subclass.
25         168. As alleged herein, Defendant entered into an employment contract Plaintiffs
26   and each of the class members, pursuant to which Defendant agreed to pay commissions
27   in addition to hourly wages.
28         169. Defendant represented to Plaintiffs and each of the class members that

                                              28
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 30 of 45 Page ID #:462




 1   commissions will be calculated based on the “gross profit” of individual sales. Defendant
 2   further represented that gross profits will be calculated as the “sales proceeds” minus
 3   “actual costs.” Said representations were made to Plaintiff Woodings by Scott Biane, the
 4   General Manager of Defendant’s Newhall, California location. Similar representations
 5   were made to Plaintiff Dormaier.
 6           170. At the time that Defendant made such representations, by and through its
 7   authorized representative(s), Defendant knew or should have known that such
 8   representations were false, in that Defendant did not intend to calculate Plaintiffs’ and each
 9   of the class members’ earned commissions based on actual “sales proceeds” minus “actual
10   costs,” but rather utilizing a different formula that did not take into account the “actual”
11   numbers.
12           171. Subsequently, in calculating Plaintiffs’ and each class members’ earned
13   commissions, Defendant did not use the amount of actual “sales proceeds” and “actual
14   costs,” but rather used substantially different numbers, as a result of which Defendant paid
15   Plaintiffs’ and each of the class members’ commissions in amounts substantially less than
16   Plaintiffs and each of the class members actually earned.
17           172. Defendant made such representations with the knowledge and intent that
18   Plaintiffs and each of the class members rely on said representations and engage in efforts
19   to secure sales of Defendant’s goods and services.
20           173. Plaintiffs and each class member relied on Defendant’s representations, as
21   alleged herein, to their detriment. In reliance on said representations, Plaintiffs and each
22   of the class members engaged in efforts to and did negotiate sales of Defendant’s goods
23   and services, but were paid substantially less than the commission they were entitled to
24   pursuant to the parties’ agreement.
25           174. As a direct result of Defendant’s representations, as described above,
26   Plaintiffs and each of the class members have suffered damages in an amount to be proven
27   at trial.
28           175. At all times Defendant’s representation to Plaintiff Woodings was made by

                                              29
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 31 of 45 Page ID #:463




 1   their “managing agent” Scott Biane, who was the general manager of Defendant’s Newhall,
 2   California location. Biane was and is Defendant’s manager in charge of overseeing all of
 3   Defendant’s operations at the Newhall, California location, with the power and authority
 4   to make corporate decisions and direct corporate policy on behalf of Defendant.
 5         176. Moreover, at all times Defendant has ratified said representations, and have
 6   engaged in a corporate policy of hiding their fraudulent conduct. Prior to filing the instant
 7   action Plaintiff complained that she was undercompensated, and demanded an inspection
 8   of Defendant’s records so that Plaintiff Woodings can personally evaluate Defendant’s
 9   representations regarding actual “sales proceeds” and “costs.” Defendant refused and
10   continues to refuse to provide Plaintiff Woodings with said accounting, all in an effort to
11   conceal their misrepresentations to her.
12                              SIXTEENTH CAUSE OF ACTION
13                                      (Breach of Contract)
14                         (Against Defendant FREEDOMROADS, LLC)
15         177. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
16   through 176, and each and every part thereof with the same force and effect as though fully
17   set forth herein.
18         178. Plaintiff Kamela Woodings asserts this claim on behalf of herself and the
19   California Subclass.
20         179. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
21   Washington Subclass.
22         180. As alleged herein, Defendant entered into an employment contract with
23   Plaintiffs and each of the class members, pursuant to which Defendant agreed to pay
24   Plaintiffs commissions in exchange for Plaintiffs’ sales of Defendant’s goods and
25   services.
26         181. Per the parties’ agreement, commissions payable to Plaintiffs and each of
27   class members are to be calculated based on the “gross profit” of individual sales Plaintiffs
28   and each of the class members make. Per the terms of the agreement, “gross profits” are

                                              30
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 32 of 45 Page ID #:464




 1   calculated as the “sales proceeds” minus “actual costs.”
 2         182. Plaintiffs and each of the class members have fulfilled all of their obligations
 3   under the agreement, in that they engaged in and negotiate sales of Defendant’s goods and
 4   services.
 5         183. Defendant has breached the parties’ agreement, by paying Plaintiffs and each
 6   of the class members substantially less than the commission amounts Plaintiffs and each
 7   of the class members are entitled to per the terms of the parties’ agreement.
 8         184. Defendant has underpaid Plaintiffs and each of the class members as a result
 9   of their custom and practice of calculating the “gross profit” on each individual sale by
10   using figures that are lower than actual “sales proceeds” and higher than “actual costs.”
11   As a result, the “gross profit” based on which Defendant calculated Plaintiffs and each of
12   the class members’ earned commissions was lower than called for in the parties’
13   agreement, with the result that the commissions paid to Plaintiffs and each of the class
14   members were lower than those actually required pursuant to the terms of the parties’
15   agreement.
16         185. Defendant’s conduct constitutes a breach of the parties’ agreement, in that
17   Defendant has failed to pay Plaintiffs and each of the class members the full amount of
18   commissions they were entitled to per the terms of the parties’ agreement, causing
19   Plaintiffs and each of the class members substantial economic damage.
20         186. As a direct result of Defendant’s conduct described above, Plaintiffs and each
21   of the class members are entitled to damages in an amount to be proven at trial.
22                            SEVENTEENTH CAUSE OF ACTION
23                                          (Accounting)
24                         (Against Defendant FREEDOMROADS, LLC)
25         187. Plaintiffs incorporate by reference the allegations contained in paragraphs 1
26   through 186 and each and every part thereof with the same force and effect as though fully
27   set forth herein.
28         188. Plaintiff Kamela Woodings asserts this claim on behalf of herself and the

                                              31
     ___________________________________________________________________________________
                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 33 of 45 Page ID #:465




 1   California Subclass.
 2         189. Plaintiff Jodi Dormaier asserts this claim on behalf of herself and the
 3   Washington Subclass.
 4         190. Defendant has failed and refused to pay Plaintiffs and each of the class
 5   members the total amount of earned commissions due per the parties’ employment
 6   agreement. Defendant has also failed and refuse to provide Plaintiffs and each of the class
 7   members documentation relating to individuals sales, including “gross proceeds” and
 8   “actual costs”, from which Plaintiffs and each of the class members can determine the
 9   actual amount of commissions they are owed.
10         191. Defendant is in sole possession of all documentation and information
11   regarding the amount of individual sales, including “sales proceeds” and “actual costs”,
12   and thus Plaintiffs and each of the class members lack the information from which to
13   calculate the amounts they are owed by Defendants.
14         192. Plaintiffs and each of the class members thus demand the equitable remedy of
15   accounting, so that they can determine the amount by which they have been damaged.
16                            EIGHTEENTH CAUSE OF ACTION
17                 (Violation of California Labor Code sections 2698 et seq.)
18         (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
19         193. Plaintiffs incorporate by reference the allegations in paragraphs 1 through
20   192, and every part thereof with the same force and effect as though set forth herein.
21         194. At all relevant times, the Private Attorney General Act (“PAGA”) provides
22   that any provision of law under the California Labor Code that provides for a civil penalty
23   to be assessed and collected by the LWDA for violations of the California Labor Code
24   may, as an alternative, be recovered through a civil action brought by an aggrieved
25   employee under the procedures outlined in California Labor Code section 2699.3.
26         195. Under PAGA, a civil action under PAGA may be brought by an “aggrieved
27   employee,” who was employed by the alleged violator and against whom one or more of
28   the alleged violations was committed.

                                              32
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 34 of 45 Page ID #:466




 1         196. Plaintiff Kamela Woodings was employed by Defendants and the alleged
 2   violations were committed against her during her time of employment and she is
 3   therefore, an aggrieved employee. Plaintiff is an “aggrieved employee” as defined by
 4   California Labor Code section 2699, subdivision (c).
 5         197. Under California Labor Code sections 2699.3 and 2699.5, an aggrieved
 6   employee may pursue a representative civil action arising under PAGA after these
 7   requirements have been met:
 8               a.     The aggrieved employee shall give written notice by online filing
 9                      (“Employee’s Notice”) to the LWDA and the employer of the specific
10                      provisions of the California Labor Code alleged to have been
11                      violated, including the facts and theories to support the alleged
12                      violations.
13
                 b.     The LWDA shall provide notice (“LWDA Notice”) to the employer
14
                        and the aggrieved employee by certified mail it does not intend to
15
                        investigate the alleged violation within sixty (60) calendar days of the
16
                        postmark date of the Employee’s Notice. Upon receipt of the LWDA
17
                        Notice, or if the LWDA Notice is not provided within sixty-five (65)
18
                        calendar days of the postmark date of the Employee’s Notice, the
19
                        aggrieved employee may commence a civil action under California
20
21
                        Labor Code section 2699.

22
           198. On March 23, 2020, Plaintiff provided written notice by online filing to the

23
     LWDA and by certified mail to Defendants of the specific provisions of the California

24
     Labor Code alleged to have been violated, including the facts and theories to support the

25
     alleged violations. The LWDA did not respond to this notice.

26
           199. Plaintiff satisfied the administrative prerequisites under California Labor

27
     Code section 2699.3, subdivision (a), to recover civil penalties against Defendants for

28
     violations of the California Labor Code and the applicable wage order.

                                              33
     ___________________________________________________________________________________
                      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 35 of 45 Page ID #:467




 1                                 Failure to Pay Minimum Wage
 2           200. Labor Code section 1197 provides:
 3                 The minimum wage for employees fixed by the [Industrial
 4                 Welfare Commission] or by any applicable state or local law, is
 5                 the minimum wage to be paid to employees, and the payment of
 6                 a lower wage than the minimum so fixed is unlawful. This section
 7                 does not change the applicability of local minimum wage laws to
 8                 any entity.
 9   (Lab. Code, § 1197; see also id., §§ 1194, 1197.1.) Similarly, Wage Order 4-2001
10   requires employers to pay “each employee . . . not less than the applicable minimum wage
11   for all hours worked in the payroll period.” (Wage Order 4-2001, subd. (4)(B).)
12           201. CAMPING WORLD failed to pay Plaintiff and other aggrieved employees
13   the minimum wage for all hours worked. Plaintiff and the other aggrieved employees are
14   sometimes required to come into work on their days off and asked not to clock in.
15   CAMPING WORLD is aware for this but does not compensate them for this off-the-clock
16   work.
17                                    Failure to Pay Overtime
18           202. Labor Code section 510, subdivision (a), provides:
19                 Eight hours of labor constitutes a day’s work. Any work in excess
20                 of eight hours in one workday and any work in excess of 40 hours
21                 in any one workweek and the first eight hours worked on the
22                 seventh day of work in any one workweek shall be compensated
23                 at the rate of no less than one and one-half times the regular rate
24                 of pay for an employee. Any work in excess of 12 hours in one
25                 day shall be compensated at the rate of no less than twice the
26                 regular rate of pay for an employee. In addition, any work in
27                 excess of eight hours on any seventh day of a workweek shall be
28

                                              34
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 36 of 45 Page ID #:468




 1                compensated at the rate of no less than twice the regular rate of
 2                pay of an employee.
 3   (Lab. Code, § 510, subd. (a).) “Significantly, an employee’s ‘regular rate of pay’ for
 4   purposes of Labor Code Section 510 and the IWC wage orders is not the same as the
 5   employee’s straight time rate (i.e., his or her normal hourly wage rate). Regular rate of
 6   pay, which can change from pay period to pay period, includes adjustments to the straight
 7   time rate, reflecting, among other things, shift differentials and the per-hour value of any
 8   nonhourly compensation the employee has earned.” (Alvarado v. Dart Container Corp.
 9   of California (2018) 4 Cal.5th 542, 554.) This includes commissions.
10          203. Plaintiff and the other aggrieved employees are entitled to commission and
11   other non-discretionary bonuses based on sales and other objective criteria; however,
12   these commissions and bonuses are not included in the regular rate of pay for purposes
13   of calculating overtime. Therefore, Plaintiff and the other aggrieved employees overtime
14   rate for each pay period is usually incorrect.
15          204. Additionally, Plaintiff and the other aggrieved employees are sometimes
16   required to come into work on their days off and asked not to clock-in, which sometimes
17   results in overtime hours being worked. CAMPING WORLD is aware for this but does
18   not compensate them for this off-the-clock work.
19                               Failure to Provide Meal Periods
20          205. Labor Code section 226.7, subdivision (b), states “[a]n employer shall not
21   require an employee to work during a meal . . . period mandated pursuant to an applicable
22   statute . . . or order of the Industrial Welfare Commission.” (Lab. Code, § 226.7, subd.
23   (b).) “If an employer fails to provide an employee a meal . . . period in accordance with
24   a state law . . . the employer shall pay the employee one additional hour of pay at the
25   employee’s regular rate of compensation for each workday that the meal . . . period is not
26   provided.” (Id., § 226.7, subd. (c.).)
27   ////
28   ////

                                              35
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 37 of 45 Page ID #:469




 1         206. Labor Code section 512, subdivision (a), provides:
 2                An employer may not employ an employee for a work period of
 3                more than five hours per day without providing the employee with
 4                a meal period of not less than 30 minutes, except that if the total
 5                work period per day of the employee is no more than six hours,
 6                the meal period may be waived by mutual consent of both the
 7                employer and employee.       An employer may not employ an
 8                employee for a work period of more than 10 hours per day without
 9                providing the employee with a second meal period of not less than
10                30 minutes, except that if the total hours worked is no more than
11                12 hours, the second meal period may be waived by mutual
12                consent of the employer and the employee only if the first meal
13                period was not waived.
14   (Lab. Code, § 510, subd. (a).)
15         207. Wage Order 4 states:
16         (A)    No employer shall employ any person for a work period of more
17                than five (5) hours without a meal period of not less than 30
18                minutes, except that when a work period of not more than six (6)
19                hours will complete the day’s work the meal period may be
20                waived by mutual consent of the employer and the employee.
21                Unless the employee is relieved of all duty during a 30 minute
22                meal period, the meal period shall be considered an “on duty”
23                meal period and counted as time worked. An “on duty” meal
24                period shall be permitted only when the nature of the work
25                prevents an employee from being relieved of all duty and when
26                by written agreement between the parties an on-the-job paid meal
27                period is agreed to. The written agreement shall state that the
28                employee may, in writing, revoke the agreement at any time.

                                              36
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 38 of 45 Page ID #:470




 1         (B)    If an employer fails to provide an employee a meal period in
 2                accordance with the applicable provisions of this order, the
 3                employer shall pay the employee one (1) hour of pay at the
 4                employee’s regular rate of compensation for each workday that
 5                the meal period is not provided.
 6   (Wage Order 4, subd. 11.)
 7         208. CAMPING WORLD’s internal policies do not provide Plaintiff and the
 8   other aggrieved employees with timely or the correct number of meal periods based on
 9   shift length. Instead, the timing and number of meal periods is based “division or
10   departmental needs.” As a result, Plaintiff and the other aggrieved employees do not
11   always receive timely and compliant meal periods.
12         209. Additionally, commissions and bonuses are not included in the regular rate
13   of pay for purposes of calculating meal period premiums. Thus, to the extent CAMPING
14   WORLD ever did pay a meal period premium, the amount was incorrect.
15                                 Failure to Provide Rest Breaks
16         210. Labor Code section 226.7, subdivision (b), states “[a]n employer shall not
17   require an employee to work during a . . . rest . . . period mandated pursuant to an
18   applicable statute . . . or order of the Industrial Welfare Commission.” (Lab. Code, §
19   226.7, subd. (b).) “If an employer fails to provide an employee a . . . rest . . . period in
20   accordance with a state law . . . the employer shall pay the employee one additional hour
21   of pay at the employee’s regular rate of compensation for each workday that the . . . rest
22   . . . period is not provided.” (Id., § 226.7, subd. (c.).)
23         211. Wage Order 4 states:
24                (A)    Every employer shall authorize and permit all employees
25                       to take rest periods, which insofar as practicable shall be in
26                       the middle of each work period. The authorized rest period
27                       time shall be based on the total hours worked daily at the
28                       rate of ten (10) minutes net rest time per four (4) hours or

                                              37
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 39 of 45 Page ID #:471




 1                       major fraction thereof. However, a rest period need not be
 2                       authorized for employees whose total daily work time is
 3                       less than three and one-half (3 1/2) hours. Authorized rest
 4                       period time shall be counted as hours worked for which
 5                       there shall be no deduction from wages.
 6                (B)    If an employer fails to provide an employee a rest period in
 7                       accordance with the applicable provisions of this order, the
 8                       employer shall pay the employee one (1) hour of pay at the
 9                       employee’s regular rate of compensation for each workday
10                       that the rest period is not provided.
11   (Wage Order 4, subd. 12.)
12         212. CAMPING WORLD’s internal policies do not provide Plaintiff and the
13   other aggrieved employees with timely or the correct number of rest breaks based on shift
14   length. Instead, the timing and number of rest breaks is based “division or departmental
15   needs.” As a result, Plaintiff and the other aggrieved employees do not always receive
16   timely and compliant rest breaks.
17         213. Additionally, commissions and bonuses are not included in the regular rate
18   of pay for purposes of calculating rest break premiums. Thus, to the extent CAMPING
19   WORLD ever did pay a rest break premium, the amount was incorrect.
20                       Failure to Timely Pay Wages Upon Termination
21         214. Labor Code section 201, subdivision (a), provides that “[i]f an employer
22   discharges an employee, the wages earned and unpaid at the time of discharge are due
23   and payable immediately.” (Lab. Code, § 201, subd. (a).) Labor Code section 202
24   provides, “[i]f an employee not having a written contract for a definite period quits his or
25   her employment, his or her wages shall become due and payable not later than 72 hours
26   thereafter, unless the employee has given 72 hours previous notice of his or her intention
27   to quit, in which case the employee is entitled to his or her wages at the time of quitting.”
28   (Id., § 201, subd. (a).)

                                              38
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 40 of 45 Page ID #:472




 1         215. As explained above, CAMPING WORLD failed to pay its workers minimum
 2   wage for each hour of work they performed, failed to pay them the correct overtime rate,
 3   and failed to pay them one additional hour of pay at their correct regular rate of pay when
 4   they were not provided meal periods and rest breaks. Accordingly, these wages were not
 5   timely paid to Plaintiff and the other aggrieved employees upon their discharge or
 6   termination.
 7                      Failure to Timely Pay Wages During Employment
 8         216. Labor Code section 204 requires that all wages earned by any person in any
 9   employment between the 1st and the 15th days, inclusive, of any calendar month, other
10   than those wages due upon termination of an employee, are due and payable between the
11   16th and the 26th day of the month during which the labor was performed, and that all
12   wages earned by any person in any employment between the 16th and the last day,
13   inclusive, of any calendar month, other than those wages due upon termination of an
14   employee, are due and payable between the 1st and the 10th day of the following month.
15   Labor Code section 204 also requires that all wages earned for labor in excess of the
16   normal work period shall be paid no later than the payday for the next regular payroll
17   period.
18         217. As explained above, CAMPING WORLD failed to pay Plaintiff and other
19   aggrieved employees overtime when they worked in excess of eight and/or 12 hours in a
20   day and/or 40 hours in a week, failed to pay them minimum wage, and failed to pay them
21   one additional hour of pay at their regular rate of pay when they were not provided meal
22   periods or authorized and permitted to take rest breaks. Accordingly, these wages were
23   not paid timely pursuant to section 204.
24                  Failure to Provide Complete and Accurate Wage Statements
25         218. Labor Code section 226 requires employers to make, keep and provide true,
26   accurate, and complete wage statements. The violations of this section include, without
27   limitation, the failure to include (1) gross wages earned, (2) total hours worked by the
28   employee, except for any employee whose compensation is solely based on a salary and

                                              39
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 41 of 45 Page ID #:473




 1   who is exempt from payment of overtime under subdivision (a) of Section 515 or any
 2   applicable order of the Industrial Welfare Commission, (3) the number of piece-rate units
 3   earned and any applicable piece rate if the employee is paid on a piece-rate basis, (4) all
 4   deductions, provided that all deductions made on written orders of the employee may be
 5   aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of the
 6   period for which the employee is paid, (7) the name of the employee and only the last
 7   four digits of his or her social security number or an employee identification number other
 8   than a social security number, (8) the name and address of the legal entity that is the
 9   employer and, if the employer is a farm labor contractor, as defined in subdivision (b) of
10   Section 1682, the name and address of the legal entity that secured the services of the
11   employer, and (9) all applicable hourly rates in effect during the pay period and the
12   corresponding number of hours worked at each hourly rate by the employee. The
13   deductions made from payment of wages shall be recorded in ink or other indelible form,
14   properly dated, showing the month, day, and year, and a copy of the statement and the
15   record of the deductions shall be kept on file by the employer for at least three years at
16   the place of employment or at a central location within the State of California.
17         219. During the relevant time period, CAMPING WORLD did not provide
18   Plaintiff and other aggrieved employees with properly itemized wage statements. The
19   wage statements do not include the total hours worked by the employee or the last four
20   digits of the employee’s social security number or an employee identification number
21   other than a social security number.
22         220. Additionally, the wage statements failed to include the correct overtime rate,
23   off-the-clock work, and one additional hour of pay at their regular rate of pay when they
24   were not provided compliant meal periods or authorized and permitted to take compliant
25   rest breaks.
26                         Failure to Keep Accurate Business Records
27         221. Labor Code section 1174, subdivision (d) requires employers to keep, at a
28   central location in the state or at the plants or establishments at which employees are

                                              40
     ___________________________________________________________________________________
                      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 42 of 45 Page ID #:474




 1   employed, payroll records showing the hours worked daily by and the wages paid to, and
 2   the number of piece-rate units earned by and any applicable piece rate paid to, employees
 3   employed at the respective plants or establishments. These records shall be kept in
 4   accordance with rules established for this purpose by the commission, but in any case
 5   shall be kept on file for not less than two years.
 6         222. During the relevant time period, CAMPING WORLD intentionally and
 7   willfully failed to keep accurate and complete payroll records, including but not limited
 8   to, failing to keep, at a central location in the State of California or at the plants or
 9   establishments at which employees are employed, payroll records showing the hours
10   worked daily by and the wages paid to, or the number of piece rate united earned by or
11   any applicable piece rate paid to, employees employed at the respective plants or
12   establishments. As explained above, CAMPING WORLD failed to pay Plaintiff and
13   other aggrieved employees overtime when they worked in excess of eight and/or 12 hours
14   in a day and/or 40 hours in a week, failed to pay them minimum wage, and failed to pay
15   them one additional hour of pay at their regular rate of pay when they were not provided
16   meal periods or authorized and permitted to take rest breaks.
17                                    PRAYER FOR RELIEF
18         WHEREFORE, Plaintiffs, on behalf of themselves and all other members of the
19   general public similarly situated, pray for relief and judgment against Defendant as follows:
20                                       Class Certification
21         1.     That this action be certified as a class action;
22         2.     That Plaintiffs be appointed as the representatives of the Class;
23         3.     That counsel for Plaintiffs be appointed as Class Counsel;
24         4.     That Defendant provide to Class Counsel, immediately upon its appointment,
25   the names and most current contact information (address and telephone numbers) of all
26   class members;
27         5.     For damages and restitution according to proof at trial for all unpaid wages
28   and other injuries to Plaintiffs and all the other class members and all pre-judgment interest

                                              41
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 43 of 45 Page ID #:475




 1   from the day such amounts were due and payable, as provided by the California Labor
 2   Code, Revised Code of Washington, and other laws of the States of California and
 3   Washington;
 4         6.      For a declaratory judgment that Defendant has violated the California Labor
 5   Code, Revised Code of Washington, and other laws of the States of California and
 6   Washington, and public policy as alleged herein;
 7         7.      For a declaratory judgment that Defendant violated California Business and
 8   Professions Code §§ 17200, et seq. by failing to provide Plaintiff Woodings and the other
 9   California class members all overtime compensation due to them, failing to provide all
10   meal and rest periods to Plaintiff Woodings and the other California class members, and
11   failing to pay at least minimum wages to Plaintiff and the other California class members;
12         8.      For an order awarding Plaintiffs and the other class members compensatory
13   damages, including lost wages, earnings, liquidated damages, and other employee
14   benefits, restitution, recovery of all money, actual damages, and all other sums of money
15   owed to Plaintiffs and the other class members, together with interest on these amounts,
16   according to proof;
17         9.      For a full and complete accounting of all Defendant’s revenues, costs and
18   profits in connection with each sale of goods and services made by Plaintiffs and the
19   other class members;
20         10.     For reasonable attorneys’ fees and costs of suit incurred herein as provided
21   by the California Labor Code, California Code of Civil Procedure § 1021.5, Revised Code
22   of Washington, and other laws of the States of California and Washington;
23         11.     For such other and further relief as the court may deem just and proper;
24         12.     Under California Labor Code section 2699, Plaintiff requests and may
25   recover civil penalties from Defendants;
26         13.     Under California Labor Code section 2699, subdivision (i), the civil
27   penalties recovered shall be distributed: seventy-five percent (75%) to the Labor and
28   Workforce Development Agency and twenty-five percent (25%) to the aggrieved

                                              42
     ___________________________________________________________________________________
                       SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 44 of 45 Page ID #:476




 1   employees; and
 2         14.   Plaintiff seeks and may recover reasonable attorneys’ fees and costs under
 3   California Labor Code section 2699.
 4
 5   Date: July 9, 2021                    PARRIS LAW FIRM
 6
 7                                         By: /s/ Kitty K. Szeto
 8                                                       Kitty K. Szeto
                                                     Attorneys for Plaintiffs KAMELA
 9                                                   WOODINGS, JODI DORMAIER,
                                                     and the Putative Class
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              43
     ___________________________________________________________________________________
                      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-07072-MCS-JEM Document 29 Filed 07/20/21 Page 45 of 45 Page ID #:477




 1                                   DEMAND FOR JURY TRIAL
 2          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by a jury
 3   of all issues triable as of right.
 4
 5
 6   Date: July 9, 2021                      PARRIS LAW FIRM
 7
 8                                           By: /s/ Kitty K. Szeto
 9                                                         Kitty K. Szeto
                                                       Attorneys for Plaintiffs KAMELA
10                                                     WOODINGS, JODI DORMAIER,
                                                       and the Putative Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              44
     ___________________________________________________________________________________
                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
